DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(q) and (r) because in Fig. 2-4, the reference number “1” lacks a lead line and arrow. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 184(P)(3). If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q). Corrected drawing sheets in compliance with 37 CFR 1.84(q) and (r) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.84 (q) and (r). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: a rotational member 610 (page 10, line 4) is not shown in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 7, 8, 10, and 11 are objected to because of the following informalities:  
Claim 7, “the first connector is positioned in front of the drive unit and the connecting
rod and the second connector is positioned behind the drive unit and the connecting rod” should read as -- the first connector is positioned in front of the drive unit and the connecting rod, 
Claim 8, line 2 “a wearer’s shoulder blade” should read as—the wearer’s shoulder blade—in order to provide consistence
Claim 10, “a wearer’s upper arm” (line 7-8) and “a wearer’s front arm” (line 10-11) should read as—the wearer’s upper arm— and “the wearer’s front arm” in order to provide consistence
 Claim 11, line 4 “a wearer’s hand” should read as –the wearer’s hand—in order to provide consistence.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2-3 recited “each of the first and second connectors is configured to have a C shape, which is concave downwards”. The term “concave downwards” is unclear and indefinite because in the drawings show the first and second connectors are concave upward.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan (US 20170189257 A1).
Regarding to claim 1, Lan discloses A wearable muscular strength assisting apparatus (a shoulder joint rehabilitation device, Fig. 1) comprising: 
a base (exoskeleton base 1 and 311, Fig.1), which is configured to be positioned on a wearer and extending vertically (Fig. 7 showed 1 is on the back of the wearer and extended in vertical direction); 
a link unit (an upper limb connecting mechanism 4 and 322, 323, and 324), which is positioned so as to be laterally spaced apart from the base (Fig. 1 showed 4 is spaced a part from 1 by a spherical mechanism 3) and is configured to be connected to the wearer's upper arm, front arm or hand (Fig.7 show 4 is connected to the wearer upper arm); 
a first connector (312, 313, 314, and 315, Fig. 1), which is rotatably coupled at one side thereof to the base (a joint between 311 and 312 is pivotally connected, Fig. 1, [0037], line 1-5) and extends laterally and which is rotatably coupled at a remaining side thereof to the link unit (a joint between 315 and 4 is pivotally connected, Fig. 1, [0039] line 8-14) so as to connect the link unit to the base (see Fig.1); and 
a second connector (linking rod 30), which is rotatably coupled at one side thereof to the base at a position (30 is rotatably coupled at a joint between 30 and 11 , Fig. 1 [0036] line 4-7), which is vertically spaced apart from the one side of the first connector (Fig. 1, the connection between the 311 and 312 is space part from the connection between 10 and 30), and extends laterally (Fig. 1) and which is rotatably coupled at a remaining side thereof to the link unit (a joint between 4 and 30 is pivotally connected, Fig. 1, [0039] line 8-14) so as to connect the link unit to the base (see Fig. 1).

Regarding claim 2, Lan discloses the wearable muscular strength assisting apparatus (Fig. 7) according to claim 1, wherein each of the first and second connectors is configured to have a C shape, which is concave downwards (the first connector (312, 313, 314, and 315) and the second connector (30) is curve and concave downwards as shown in Fig, 7), and is connected at the one side and the remaining side thereof (see Fig.7).

Regarding to claim 3, Lan discloses the wearable muscular strength assisting apparatus (Fig. 1) according to claim 1, further comprising a coupler link (322, 323, and 324, Fig. 1), which is integrally formed with the link unit(Fig. 1) and extends downwards therefrom (Fig.1, 324 is connected to 4 and extended downwards) and which is rotatably coupled both to the remaining side of the first connector and to the remaining side of the second connector (a connecting point between 324 and 4 is rotatably coupled, and element 315 and 30 are via join to the connection point by a connecting link, see Fig. 1  examiner’s annotation below).

    PNG
    media_image1.png
    522
    705
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Park  (WO 2011142546 A2).
Regrading claim 4, Lan discloses the wearable muscular strength assisting apparatus (Fig.1) according to claim 3, further comprising: a drive unit (actuator 221, Fig. 1 is a linear motors or equivalent driving device [0031]) fixed to the base (Fig. 1) and a connecting rod (a connecting rod in Fig. 1 examiner’s annotation above including member 321 that mounted on the connecting rod so 321 is moving upward and downward, [0038]) which is rotatably coupled at a remaining side thereof to the coupler link (321 and 322 is pivotally connected, [0038]). But Lan does not disclose a rotational member, which is rotated about an actuation rotational shaft, which extends in an anteroposterior direction, during actuation of the drive unit; and a connecting rod, which is rotatably coupled to the rotational member.
However, Park teaches a drive unit (Fig.4-5) including a rotational member (210 and 220, Fig. 5), which is rotated about an actuation rotational shaft (210 fixed at the rotary shaft of a motor 110, Fig.5, [abstract] line 17-18) which extends in an anteroposterior direction, during actuation of the drive unit (see Fig. 5); and a connecting rod (225, Fig. 5), which is rotatably coupled to the rotational member (225 is pin-connected to the 220, page 5, line 26-27)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify Lan’s drive unit (221, Fig. 1) of the wearable muscular strength assisting apparatus to include the rotational  member (210 and 220, Fig.5 of Park) and an actuation rotational shaft (the shaft of a motor 110. Fig. 5) as taught by Park, with the other end of the connecting rod (a connecting rod, Fig. 1 examiner’s annotation above) as disclosed by Lan will be rotatable coupled to the rotational member (210 and 2200, Fig.1), as taught by Park for the purpose of providing suitable motion conversion mechanism of “the rotational motion of the motor 110  into a linear reciprocating motion” (Park, Page 5, line 13)
Regarding to claim 5, Lan in view of Park discloses the wearable muscular strength assisting apparatus (Fig. 1) according to claim 4, wherein the coupler link (322, 323, and 324, Fig. 1) is rotatably coupled to the connecting rod at a position  (a joint between the 322 of the coupler link and 321 of the connecting rod in Fig. 1 is pivotally connected [0038]) which is spaced apart from a rotational shaft at which the remaining side of the first connector and the link unit are connected to each other (see Fig.1).
Regarding to claim 6, Lan in view of Park discloses the wearable muscular strength assisting apparatus (Fig. 1) according to claim 4, wherein the remaining side of the first connector (the end of 315, Fig. 1) and the remaining side of the second connector (the end of 30, Fig. 1) are rotatably coupled to the coupler link at rotational shafts connector (a connecting point between 324 and 4 is rotatably coupled, and the end 315 and 30 are via join to the connection point by a connecting link, see Fig. 1  examiner’s annotation below), which are spaced apart from each other (see Fig. 1), and the first and second connectors are rotated by actuation of the drive unit ([0050], when motor inside the drive unit 221 is moving in linear direction and the first and second connectors will be rotated).
Regarding to claim 8,  Lan in View of  Park discloses the wearable muscular strength assisting apparatus (Fig. 1) according to claim 4, wherein a wearer's shoulder blade is configured to be rotated by rotation of the link unit caused by the drive unit ([0050], when motor inside the drive unit 221 is moving in linear direction and then the unit link 4 will be rotated, Fig. 1).
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Malosio (US 20130237883 A1).
Regarding to claim 9, Lan discloses the wearable muscular strength assisting apparatus (Fig. 1) according to claim 1. But Lan does not disclose further comprising a height adjuster, which extends upwards from a ground and is connected at an upper end thereof to the base and which is coupled to the base so as to be slid vertically.
However, Malosio teaches a biomedical device (Fig. 2) further comprising a height adjuster (base 17 and a telescopic column 19 vertical extended, Fig. 2), which extends upwards from a ground (see Fig. 2) and is connected at an upper end thereof to the base (element 2 in Fig.1 disclosed Lan will mounted on element 21 taught by Malosio), then it will connect the height adjuster to the base) and which is coupled to the base so as to be slid vertically (Fig.2 taught by Malosio shown the element 21 is slide vertically cause by 19).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the  wearable muscular strength assisting apparatus disclosed by Lan by mounting the element 2 in Fig.1 disclosed by Lan onto element 21 in Fig. 2,  as taught by Malosio for the purpose of  locating the device from the ground, extending it in vertical direction, “the body of the patient 5 is firmly attached” (Malosio [0031]) and to  enable to adjust the initial position of the arm based on the height of the patient.
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lan in view of Malosio (US 20130237883 A1).
Regarding to claim 10, Lan discloses A wearable muscular strength assisting apparatus (a shoulder joint rehabilitation device, Fig. 1) according to claim 1 comprising: 
a base (exoskeleton base 1 include 311 and 312, Fig.1), which is configured to be positioned on a wearer and extending vertically (Fig. 7 showed 1 is on the back of the wearer and extended in vertical direction); 
a link unit (an upper limb connecting mechanism 4), which is positioned so as to be laterally spaced apart from the base (Fig. 1 showed 4 is spaced a part from 1 by a spherical mechanism 3) and is configured to be connected to the wearer's upper arm, front arm or hand (Fig.7 show 4 is connected to the wearer upper arm); 
a first connector (312, 313, 314, and 315, Fig. 1), which is rotatably coupled at one side thereof to the base (a joint between 311 and 312 is pivotally connected, Fig. 1, [0037], line 1-5) and extends laterally and which is rotatably coupled at a remaining side thereof to the link unit (a joint between 315 and 4 is pivotally connected, Fig. 1, [0039] line 8-14) so as to connect the link unit to the base (see Fig.1); and 
a second connector (322. 323, 324 Fig. 1), which is rotatably coupled at one side thereof to the base at a position (322 is rotatably coupled at a joint between 321 and 322) , Fig. 1), which is vertically spaced apart from the one side of the first connector (Fig. 1, the connection between the 311 and 312 is space part from the connection between 321 and 322), and extends laterally (Fig. 1) and which is rotatably coupled at a remaining side thereof to the link unit (a joint between 324 and 4 is pivotally connected at the connecting point, Fig. 1 examiner’s annotation above) so as to connect the link unit to the base (see Fig. 1).
Lan further discloses the wearable muscular strength assisting apparatus (Fig. 1) according to claim 1, wherein the link unit (4, Fig. 1) comprises: a shoulder part (30, Fig. 1), which is coupled at one side thereof to the first and second connectors (30 is via connected to the first and second connector by the base 1, Fig. 1) and extends outwards therefrom (Fig. 1); an upper arm support (4 and 5, Fig. 1), which is rotatably coupled at an upper end thereof to a remaining side of the shoulder part (a joint between shoulder part 30 and element 4 is rotatable coupled) and extends in a direction parallel to a wearer's upper arm (see Fig. 7). But Lan does not disclose a front arm support, which is rotatably coupled at an upper end thereof to a lower end of the upper arm support and extends in a direction parallel to a wearer's front arm.
However, Malosio teach the link unit (Fig.1) comprises: a front arm support (series of elements between 54 to 39, Fig. 1) , which is rotatably coupled at an upper end thereof to a lower end of the upper arm support (at the rotational point 53, Fig. 1 taught by Malosio will be rotatably coupled to element 413, Fig. 1 disclosed by Lan) and extends in a direction parallel to a wearer's front arm (see Fig. 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify Lan’s the link unit  to include a front arm support (series of elements between 54 to 39, Fig. 1 of Malosio) and then rotatably connecting the front arm support at the rotational point 53, Fig. 1 as taught by Malosio to the element 413(Fig. 1 of Lan) for the purpose of providing  functional assistance and muscle rehabilitation for the patient’s front arm cause by the motion of the  upper arm, and/or providing the force and torque that applied to the user’s arm  for performing advance rehabilitation exercises.
Regarding to claim 11, Lan in view of Malosio disclosed the wearable muscular strength assisting apparatus (Fig.1 disclosed by Lan) according to claim 10, wherein the front arm support (series of elements between 54 to 39, Fig. 1 taught by Malosio) is provided at a lower end thereof with a handle (39, Fig. 1), which extends toward an inside from an outside of the wearer (see Fig. 2 taught Malosio), and wherein, when the handle is connected to a wearer's hand (see Fig. 2 taught by Malosio), the link unit is connected to the wearer (see Fig.1 disclosed by Lan). 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior arts of record do not disclose the wearable muscular strength assisting apparatus comprising: a base, link unit, a first and second connectors that are rotatably connect to the base and vertical space apart with each other at one side thereof, the remaining side will be connected to the link unit, a coupler link, which is integrally formed with the link unit, a drive unit includes a rotational member and an actuation rotational shaft, a connecting rod that connect the rotational member and the coupler link and further including the first connector is positioned in the front of the drive unit and the connecting rod, the second connector is positioned behind the drive unit and connecting rod.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYEN MINH VO whose telephone number is (571)272-6935. The examiner can normally be reached Mon - Fri:8:00am-5:30pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUYEN M VO/               Examiner, Art Unit 3785

/QUANG D THANH/               Primary Examiner, Art Unit 3785